t c summary opinion united_states tax_court angela bibb-merritt petitioner v commissioner of internal revenue respondent docket no 13208-07s filed date angela bibb-merritt pro_se brooke s laurie for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to exclude from income some or all of her credit card debt that was discharged in and whether petitioner is entitled to a deduction for payments to a debt negotiation service background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner lived in california when she filed the petition petitioner worked full time as a letter carrier for the u s postal service petitioner started a business in petitioner purchased afrocentric dolls doll stands doll clothing and doll jewelry to sell her business failed sometime before the year in issue petitioner accumulated over dollar_figure in credit card debt she incurred some of the debt for the purchase of inventory and other business_expenses she incurred most of the debt between and petitioner hired freedom debt relief fdr to assist her in negotiating with her creditors in fdr arranged for some of petitioner’s creditors to accept reduced payments and cancel some of petitioner’s debt petitioner timely filed her form_1040 u s individual_income_tax_return reporting dollar_figure in discharge_of_indebtedness income sometimes hereafter referred to as doi and claiming two related deductions dollar_figure representing the exclusion of the doi from income on the basis of insolvency and dollar_figure as an amount_paid to fdr to negotiate with her creditors the entries for these deductions on petitioner’s schedule a itemized_deductions include see statement but the copy of petitioner’s return in the record does not include these statements petitioner’s return also includes a schedule c profit or loss from business but this schedule reports only zeros ie it does not report any business income or any business_expenses for the internal_revenue_service irs issued a notice_of_deficiency disallowing both doi-related deductions listed above petitioner filed a timely petition and testified at trial upon an initial review of the record the court observed that the facts relating to petitioner’s claim of insolvency were quite limited in an attempt to afford petitioner every opportunity to provide a complete record on this issue the court directed the parties to confer for the purpose of supplementing the record petitioner was unresponsive to invitations from the court her own representative and respondent’s counsel to present additional information given the court’s extraordinary efforts to encourage petitioner to make a complete factual record and petitioner’s lack of response the court has no choice but to consider this matter on the existing incomplete record discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with its requirements petitioner therefore bears the burden_of_proof discharge_of_indebtedness exclusion gross_income is broadly defined and includes income from a discharge_of_indebtedness sec_61 however sec_108 allows a taxpayer to exclude doi from income if a debt_cancellation occurs when the taxpayer is insolvent a taxpayer’s indebtedness is defined as debt for which the taxpayer is liable sec_108 the insolvency exclusion is limited to the amount of the taxpayer’s insolvency sec_108 finally insolvency is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets and is determined immediately before the discharge sec_108 109_tc_463 affd 192_f3d_844 9th cir miller v commissioner tcmemo_2006_125 to document her liabilities and cancellation of indebtedness petitioner introduced a handwritten summary of her credit card debts as of the end of totaling dollar_figure an undated summary from fdr of the debt accounts it was working listing a total of dollar_figure in debts with some identified as settled and several of those identified by petitioner’s handwritten notes as having been settled in and copies of four e-mail messages documenting debt forgiveness negotiated by fdr in petitioner testified that she was insolvent in when these debts were canceled the court advised petitioner that consideration of whether she was insolvent required a review of her assets and liabilities at the time of the discharge petitioner provided some information about her debts in as described above but she did not introduce documentary_evidence or testimony sufficient to determine the fair_market_value of her assets the record does not demonstrate that petitioner was insolvent before the debt_cancellation thus petitioner failed to prove that she was insolvent at the time the debt wa sec_3 although the document is undated the last entry on this summary appears to be dated date the total discharge_of_indebtedness indicated by these e-mails is dollar_figure however the parties do not dispute that petitioner received dollar_figure in debt_cancellation in canceled as a result petitioner may not exclude the income_from_discharge_of_indebtedness sec_108 payments to fdr petitioner testified that fdr required her to establish a separate bank account and to deposit funds into that account she explained that fdr withdrew its fees and expenses from that account together with payments of negotiated amounts to petitioner’s creditors petitioner did not provide a copy of an agreement with fdr indicate the exact nature of the claimed payments to fdr or introduce any evidence to support her claim that she paid fdr dollar_figure in to obtain dollar_figure in debt_cancellation petitioner failed to establish that the claimed expenditure of dollar_figure is properly deductible nor did she establish that the amount was actually paid respondent’s determination is sustained see 116_tc_438 as noted petitioner’s schedule a references a statement on line where she claimed the dollar_figure as other expenses however the record does not include any statement that itemizes or describes that deduction of those payments while the rule_of 39_f2d_540 2d cir permits the court to estimate the deductible amount of a taxpayer’s expense if she is unable to substantiate the precise amount we can make such an estimate only if the taxpayer provides some reasonable evidentiary basis for estimating the expenses 85_tc_731 we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect our disposition of the issues decision will be entered for respondent
